Case 1:19-cv-21854-RBK-JS Document 26 Filed 06/29/20 Page 1 of 1 PageID: 224




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE


__________________________________________    )
PrimoHoagies Franchising, Inc.,               )
                                    Plaintiff,)            Civil No. 19‐21854 (RBK‐JS)
                      v.                      )            ORDER
J.G. Primo, LLC, Greg Sutor, and Jesse Nutter )
                                              )
                                  Defendants. )
___________________________________________)
KUGLER, United States District Court Judge

      THE COURT HAVING GRANTED in the accompanying opinion of this date default
judgment against Greg Sutor; and

       PLAINTIFF HAVING REQUESTED the following remedies and damages:

       a permanent injunction against the continued use of plaintiff’s trademarks;
       an accounting of and judgment for the profits to which plaintiff is entitled;
       treble damages under the Lanham Act, 15 U.S.C. §1117, and
       attorneys’ fees and costs in pursuing the Motion,

         THE COURT HEREBY ORDERS:
 a hearing on Tuesday, 22 September 2020, at 10:00 am EDT via Zoom teleconference (details
to be provided by the chambers courtroom deputy),
at which the parties shall present arguments for and against such remedies and damages,
with such arguments having been briefed prior to the hearing, and specifically by
 plaintiff’s submission due 14 August 2020, defendant’s submission due 25 August 2020, and
plaintiff’s reply, if necessary, due 1 September 2020.

      Should defendant fail to submit a brief and / or appear, the Court shall decide the
remedies and damages based on plaintiff’s submission and oral argument.


Dated: 29June 2020                                         s/Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge
